HAYES, Judge,
concurring in part and dissenting in part:
The findings of fact by the trial judge, specifically No. 10 and No. 11, state that the respondent stipulates that he is in arrears from October, 1986. That same finding adds that petitioner claims to have received no payment since June, 1986. The trial court concludes that from July 1, 1986 the arrearage amounted to 41 weeks at the ordered rate of $20.00 per week or $820.00 (originally erroneously stated as $2,050.00). There is no basis for finding the trial court’s findings to be clearly erroneous even though the result may be harsh and unfair.
Even though affirmative defenses may require the defendant to produce evidence or suffer defeat, I believe one who files a complaint must prove the allegation in the complaint to the satisfaction of the trier of fact. That apparently was not done here, and I simply cannot determine the trial court to be clearly erroneous.
There was sufficient evidence in this record to indicate, however, that a funeral bill was incurred for the daughter in the total amount of $8,922.11; that appellant had paid one-half of the bill; that appellee agreed to pay one-half and had not done so. It was clearly erroneous for the trial court not to have awarded appellant judgment for the balance due on the daughter’s funeral bill. The trial court should be reversed on this account, and otherwise affirmed.